MEMORANDUM **
Shannon Hollister appeals from the 108-month sentence imposed following her guilty-plea conviction for interstate murder for hire, in violation of 18 U.S.C. § 1958. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hollister contends that the district court’s analysis of the sentencing factors set forth by 18 U.S.C. § 3553(a) was inadequate and that the district court failed to resolve factual issues, including the nature of her mental disorder, before imposing her sentence. We conclude that the district court did not procedurally err. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 597-99, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 994-95 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.